EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 1/18/2022. Currently, claims 1-2, 4 and 9-10 are pending. Claims 3, 5-8 and 11-15 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/18/2022 has been entered.

Drawings
The drawings were received on 1/18/2022. These drawings are acceptable for examination.


The application has been amended as follows: 

9. (Currently amended) A gutter debris preclusion system for attachment to a gutter lip and roof, comprising:
a substantially planar gutter debris preclusion device with a
a screen having a plurality of apertures , the screen joined to the roof side portion and the terminal portion and spanning a face of the prospective gutter;
a solid, non-porous contact portion disposed at an end of the terminal portion, whose bottom surface is substantially flat, the contact portion being coplanar to the screen;
a non-coplanar overhang portion extending externally past the gutter lip of the prospective gutter from the contact portion, angled downward from a plane of the contact portion; and
a drip leg joined to a bottom of the contact portion, the drip leg extending downward into the prospective gutter, wherein the drip leg is proximal to a lip of the prospective gutter; and,
adhesive means pre-attached along an entire length of at least one of the bottom surface of the contact portion and a surface of the drip leg, and upon attachment to the prospective gutter lip, secures the device to the gutter lip, and forms a seal between the contact portion and the prospective gutter lip and prevents galvanic corrosion between the gutter preclusion device and the prospective gutter.

Election/Restrictions
Claims 1 and 9 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 3/3/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1-9 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2, 4 and 9-10 are allowed.
Claims 3, 5-8 and 11-15 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 1/18/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant argues that Fox (US 6904718) does not teach or disclose, inter alia, the solid, non-porous contact portion disposed at an end of the terminal portion being coplanar to the screen, such that the contact portion forms a seal with the gutter lip (page 2 of applicant’s remarks), as claimed in claims 1 and 9, since Fox’s contact portion (Fox end of portion 20 including 30, 40, 54; Fig. 3) is curved inwardly and thus not coplanar with the screen (Fox 28). It would have been beyond the level of ordinary skill in the art, to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635